Citation Nr: 0740521	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-20 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from November 1951 
to November 1955.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran claims that he has current bilateral hearing loss 
and tinnitus resulting from exposure to noise while serving 
on a B29 Bomber during military service.  In September 2004, 
the National Personnel Records Center indicated that except 
for the veteran's DD-214, service personnel records were not 
obtainable and were presumed destroyed in a fire in 1973.  As 
such, there is a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision.  
Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  

Service medical records were negative for any hearing-related 
problems.  Service entrance and discharge examinations 
revealed whisper test results of 15/15 in each ear.  In a 
September 2004 private audiological examination, the examiner 
diagnosed sensorineural hearing loss but noted that it may 
have been exaggerated.  The examiner noted that the veteran 
reported tinnitus, but the report did not indicate whether 
there is a current diagnosis of bilateral tinnitus.  Although 
the examination report included an audiogram, the examiner 
did not provide numerical values for puretone decibel loss.

The Board finds that remand is required because the September 
2004 private audiological examination report is insufficient 
upon which to base an appellate decision.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).

A claim of entitlement to service connection for a disability 
requires the existence of a current disability.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  A claim of entitlement to service 
connection for bilateral hearing loss requires the 
application of 38 C.F.R. § 3.385 (2007) to the competent 
medical evidence of record.  In order to make such an 
application, the Board needs numeric values for puretone 
decibel loss provided by the examiner.  Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (holding that the Board may not 
interpret graphical representations of audiometric data); see 
also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria).  
Without these numeric values and without clarification of any 
tinnitus diagnosis, the Board cannot determine whether the 
veteran has a current disability, to include bilateral 
hearing loss and bilateral tinnitus, for VA purposes.

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded a VA 
audiological evaluation to determine the 
nature, severity, and etiology of any 
hearing loss or tinnitus found.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the results 
of the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000 and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must record a detailed history of 
in-service and post-service noise 
exposure.  The VA examiner must then give 
an opinion, in light of the service and 
postservice evidence of record, as to 
whether any current hearing loss or 
tinnitus is related to the veteran's 
military service.  The rationale for any 
opinions expressed must be provided.  The 
report must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If any claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

